DETAILED ACTION

The applicant’s amendment filed on February 22, 2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner amendment was given in an interview with Ari Indik on May 5, 2022.

The application has been amended as follows:

Referring to claims 9-28, rejoin and amend claims 9-28 as shown in the attachment (see attachment receipt date: 04/29/2022).

Referring to claims 16-28, amend phrase “the method for manufacturing a flexible printed circuit board of claim” as ““the method of claim” in claims 16-28.


Allowed Subject Matter
Claims 1- 28 and 39 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on February 22, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1- 14 and 39, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a contact positioned at an end of the first signal line, and an isolation loop forming an arc in the conducting layer and surrounding the end of the first signal line proximate to the contact; wherein the first ground plane, the second ground plane, the third ground plane, the fourth ground plane, the first shielding via, the second shielding via and the isolation loop, together, circumferentially surround  the first signal line to minimize electromagnetic interference between the first signal line and a second signal line located within the flexible printed circuit board, that is separate and distinct from the first signal line.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 15-28, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 15; the limitations “a contact positioned at an end of the first signal line, and an isolation loop forming an arc in the conducting layer and surrounding the end of the first signal line proximate to the contact; wherein the first ground plane, the second ground plane, the third ground plane, the fourth ground plane, the first shielding via, the second shielding via and the isolation loop, together, circumferentially surround  the first signal line to minimize electromagnetic interference between the first signal line and a second signal line located within the flexible printed circuit board, that is separate and distinct from the first signal line.” in combination with all other claimed limitation of base claim 15 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847